Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities: 
The claims contain elements of the limitations in parenthesis corresponding to the drawings and specification following and the limitation, these should be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-13 recite at least one step or act, with claims 1-7 drawn to a method for coding and claims 8-13 are drawn to a method for transmitting that incorporates the method of coding.  Thus, claims 1-13 are all drawn to a process/method, which falls within the statutory categories of invention.  
While drawn to a statutory category of invention, Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding Claim 1:
Step 2A Prong 1
Regarding the limitation “selecting a reference time and an initial number of bits as a function of the type of initial solar time”, if a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Since the claimed “selecting” under BRI can be treated as a mental process, selecting a reference time and an initial number of bits as a function of the type of initial solar time falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding the limitation “computing a number of minutes separating said initial solar time and the reference time”, under the BRI this step may be performed in the mind as it is a simple step of subtraction and thus falls under the “Mental Processes” grouping of abstract ideas.  Additionally, a claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.  Thus, as this limitation under its BRI is subtraction it falls under the “mathematical concept” grouping of abstract ideas.  
Regarding the limitation “coding said number of minutes in the initial number of bits”, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.")  Thus, as coding the number of minutes in an initial number of bits under its BRI can be performed entirely in the human mind this limitation falls under the “mental processes” grouping of abstract ideas. 
Step 2A Prong 2
Claim 1 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Step 2B
Nor does claim 1 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.
	Regarding Claims 2-5, 
Claims 2-5 add further limitations related to selecting the reference time and the initial number of bits as described in Claim 1.  Since the claimed “selecting” under BRI can be treated as a mental process, selecting a specific reference time and initial number of bits as a function of the type of initial solar time does not change the fact that it can be accomplished mentally and accordingly this falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 2-5 do not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Nor do claim 2-5 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.
Regarding Claims 6 and 7, 
Claim 6 and 7 add limitations analogous to those of Claim 1 for selecting, computing, and coding additional solar times.  These claims do not recite additional limitations other than the same abstract ideas discussed above for claim 1. 
	Regarding Claim 8, 
Step 2A Prong 1
Regarding the limitation implementing, via an electronic device, the coding method of claim 7, in order to code an initial solar time and a plurality of additional solar times relative to a reference time, having incorporated the limitations of claim 7 such a limitation is directed to an abstract idea for the same reasons as discussed with regard to claim 7 above.   
Regarding the limitation decoding by the timepiece of the coded solar times, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.")  Thus, as decoding the solar times in its BRI can be performed entirely in the human mind this limitation falls under the “mental processes” grouping of abstract ideas.
Step 2A Prong 2
Claim 8 recites additional elements in the limitation “via an electronic timepiece” and  “transmitting the coded solar times and the reference time from the electronic device to the timepiece”. However, Claim 8 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception - for example, the recitation of a process, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see page 33, lines 6-21 and pages 35, line 8: page 36, line 2 of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea -, see MPEP 2106.05(g)
generally, link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)).
Here, the additional limitation “implementing, via an electronic device, the coding method of claim 7 . . .” falls under the category of amounting to instruction to apply an exception as it is merely invoking the electronic device to perform the abstract idea of claim 7 discussed above.  
The additional limitation “transmitting the coded solar times and the reference time from the electronic device to the timepiece” falls under the category of insignificant extra-solution activity to the abstract idea as merely transmitting the coding method of claim 7 to a timepiece does not integrate the abstract idea into a practical application but acts as an extra step following the abstract idea.  
Step 2B
Furthermore, the Claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as transmitting data from electronic device to a timepiece is well known in the art.  
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec - similarly, the current invention receives solar time data, and transmits the resultant data to a timepiece;
Further, this limitation amounts to necessary data gathering and outputting (i.e., all uses of the recited judicial exception require such data gathering or data output).  All of the uses of the judicial exception for coding and decoding require the outputting of the data and the gathering of the data.
Dependent Claims 9-13 include other limitations, but none of these functions are deemed significantly more than the abstract idea.
Regarding Claim 9, it adds limitations for additional solar times but otherwise the same steps as performed by claim 8.  Thus, for the same reason as provided on claim 8 above claim 9 is directed to an abstract idea.  
Regarding Claim 10, the additional limitation the additional limitations further amount to being directed to an abstract idea as claim 10 only adds further limitations related to selecting type of solar time to be performed by the method and an additional computation by symmetry relative to the solar times of a series of other solar times based on the second solar times all of which can be performed in the mind much.  Claim 10 does not recite additional limitations other than the same abstract ideas discussed above for claim 8.
Regarding Claim 11, the additional limitations further amount to being directed to an abstract idea as having the months of the solar time correspond to the first six months of the year and computation by symmetry of additional solar times for the other six months of the year only further describes limitations analogous to those of Claim 8 and can be such additional limitations can be performed in the mind.  Claim 11 does not recite additional limitations other than the same abstract ideas discussed above for claim 8.
Regarding Claim 12, it adds a limitation where the transmission step is performed via an optical communication, Bluetooth Low EnergyTM or near- field communication (NFC) link but this added limitation is insignificant extra-solution activity as using the elements of the limitation for transmission of information is a well understood and conventional consideration not sufficient to integrate the abstract idea into a practical application.  
Regarding Claim 13, it adds a limitation where the electronic device is a smartphone but this added limitation is insignificant extra-solution activity as using a smartphone as an electronic device to code and transmit a signal is a well understood and conventional consideration not sufficient to integrate the abstract idea into a practical application.  
Thus, taken alone, the additional elements do not amount to "significantly more" than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-13 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833